DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4 and 8-15 are pending. Claims 5-7 and 16-19 are canceled. Amendments have overcome previously set forth rejections under 35 USC 112(b) and 35 USC 103. 

Claim Interpretation
The phrase “includes depositing” in claims 10 and 11 will be interpreted as open to steps not recited because limitations following “including depositing” were originally presented, and paragraph [0037] of the present disclosure introduces limitations with “and/or” language, indicating the limitations are intended to be interpreted as open.
In accordance with applicant’s remarks filed March 22, 2021 pasted below:

    PNG
    media_image1.png
    393
    653
    media_image1.png
    Greyscale
 
The terms “major fraction” will be interpreted as greater than 50% and “minor fraction” will be interpreted to require less than 50%.
The limitation “the material” in claim 15, will be interpreted to refer to the base material recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “wherein the nickel-based solder consists of nickel, chromium, titanium, and zirconium” without further limiting the composition. The broadest reasonable interpretation of a nickel-based solder consisting of nickel, chromium, titanium, and zirconium encompasses a broad genus of nickel-based solder consisting of nickel, chromium, titanium, and zirconium compositions in any proportions. The only nickel-based solder consisting of nickel, chromium, titanium, and zirconium present in the disclosure as-filed is Ni1248 which is a narrow sub-genus of nickel-based solder consisting of nickel, chromium, titanium, and zirconium. The species which are described in the disclosure as filed are not adequately representative of the entire genus claimed of nickel-based solder consisting of nickel, chromium, titanium, and zirconium. See MPEP2163(II)(A)(3)(a)(ii). While the disclosure shows applicant in possession of alloy identified by the trade name Ni1248, the disclosure lacks support for the genus of nickel-based solder consisting of nickel, chromium, titanium, and zirconium.
Claims 2-4 and 8-15 are rejected under 35 USC 112(a) because they depend on claim 1. In correcting issues regarding the lack of support for nickel-based solder consisting of nickel, chromium, titanium, and zirconium, applicant is reminded of the previously set forth rejection under 35 USC 112(b) regarding identifying claim limitations by a trade name.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov (US 20160167172) in view of Ozbaysal (US 20150290747). Goncharov is cited by applicant in the IDS dated May 6, 2020. Ozbaysal was cited in the advisory action dated October 7, 2021.
Regarding claim 1, Goncharov discloses manufacturing a material for a component [0004], [0041], [0051] by a beam-assisted process [0051], [0173]. Goncharov discloses depositing a first layer for the material to be manufactured onto a substrate ([0029] note that Goncharov refers to the substrate as a “base material”), the first layer comprising 50-95% of a high temperature welding powder (base material) and 5-50% brazing material (solder) for the component [0029], thereby meeting the major and minor composition requirements of claim 1. Goncharov discloses one embodiment for which a component is manufactured in which a layer of the high temperature welding powder and brazing material are placed on the substrate, and a layer of the high temperature welding powder is deposited over that first layer [0040] which meets the presently claimed limitations for the second layer. A process which forms two layers on a substrate thereby adding material to the substrate meets the claimed limitation for additively manufacturing. 
Goncharov does not disclose overall ranges for the thermal cycles following the deposition, but Goncharov does disclose an example of heating the component to                         
                            1205
                            ±
                            10
                            °
                        
                    C for an unspecified amount of time followed by holding at                         
                            1120
                            ±
                            5
                            °
                        
                    C for two hours followed by                         
                            845
                            °
                        
                    C for 16 hours [0232]. Goncharov discloses other examples where the component is held at                         
                            1220
                            °
                            ±
                            10
                            °
                        
                    C for two hours [0224], and                         
                            1200
                            ±
                            10
                            °
                        
                    C for two hours [0217]. The temperatures in the example described in paragraph [0232] meets the claimed temperature cycle temperatures, 16 hours meets the third cycle time, and two hours approaches the claimed time range of more than two hours. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Though Goncharov is silent on the holding time for                         
                            1205
                            °
                        
                    C in the example disclosed in paragraph [0232], given that Goncharov discloses 2 hours for examples at similar temperatures [0217], [0224], it would have been obvious for one of ordinary skill in the art to hold the component in the example disclosed in paragraph [0232] for 2 hours.
Goncharov discloses nickel-based solder material [0134], but Goncharov does not disclose that the solder alloy consists of nickel, chromium, titanium, and zirconium.
Ozbaysal teaches brazing a NI superalloy base material [0002-03], [0012], [0037]. Ozbaysal teaches Ni based solder consisting of nickel, chromium, titanium, and zirconium as brazing material [0015-20], [0032-36]. The brazing process taught by Ozbaysal comprises applying a mixture of powder comprising 5-50% braze material mixed with base material [0061]. Ozbaysal teaches disadvantages of boron and silicon in teaching that braze materials using boron or silicon as the melting point depressant material are of limited value with superalloy substrate materials because they create deleterious phases which reduce the ductility of the joint and repaired region [0005]. Ozbaysal teaches that titanium is a melting point depressant and that Titanium based braze alloys can provide brazed joints having mechanical strength close to the repaired substrate material properties such that the repair can be considered a structural repair and can be used in relatively high stressed regions of the component [0006]. Ozbaysal identifies zirconium as a melting point depressant [0012], and teaches that zirconium functions to increase the ductility of the alloys [0014]. Ozbaysal teaches that the brazing alloys 
Goncharov discloses Ni superalloys as the welding powder [0135]. Goncharov broadly teaches a preference for melting point depressants ([0030], [0053], [0102], claim 1), and examples disclosed by Goncharov contain boron and/or silicon [0134].
It would have been obvious to one of ordinary skill in the art to use the Ni-based brazing alloy consisting of nickel, chromium, titanium, and zirconium taught by Ozbaysal as the solder material in the process disclosed by Goncharov because Ozbaysal teaches favorable properties of brazing Ni superalloys with Ni-based brazing alloy consisting of nickel, chromium, titanium, and zirconium [0010], [0012], and Goncharov discloses Ni superalloys as base material [0135], and because Ozbaysal suggests the taught brazed alloy instead of a brazing alloy containing boron and/or silicon by teaching direct disadvantages of the boron and silicon containing braze materials [0005], such as those exemplified by Goncharov [0134].
Regarding claims 2 and 3, Goncharov discloses forming a melt pool with a laser and introducing powder into the weld pool [0144-145] and that the powder is metal [0133-135] thereby meeting the claimed limitation for laser powder metal deposition.
Regarding claim 4, Goncharov discloses the high temperature welding powder may be the nickel-based superalloys Inconel738, Rene80, or Alloy247 (Mar M 247) [0135]. 
Regarding claim 12, Goncharov discloses the deposition rate in units of g/min with example values ranging from 3 g/min [0181] to 8 g/min [0184]. Using the known consolidated density of 8.16 g/cm3 the volumetric flowrates disclosed by Goncharov can be estimated as:                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    3-8g/min
                                                
                                            
                                            ×
                                            
                                                
                                                    60
                                                    min/h
                                                
                                            
                                            ×
                                            
                                                
                                                    1
                                                    
                                                        
                                                            cm
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                    /
                                                    8.16g
                                                
                                            
                                            =
                                            
                                                
                                                    22.0-58.8cm
                                                
                                                
                                                    3
                                                
                                            
                                            /
                                            h
                                        
                                    
                                
                            
                        
                    . These values are underestimates considering the powder in the process disclosed by Goncharov has a lower density than the consolidated alloy. The underestimates directly meet the limitations of claim 12; therefore, the deposition rates in the process disclosed by Goncharov would meet the claimed deposition rate.

Regarding claim 14, in disclosing that the method compromise adding a powder and building from a substrate ([0029] Figure 8); Goncharov thereby meets the bottom up limitation. 
Regarding claim 15, Goncharov discloses metal alloys as the high temperature welding material [0135]. Goncharov discloses that the substrate (base material in Goncharov) is similar/approximately the same chemical composition [0039]. Goncharov further discloses that the solder material is a metal alloy [0134]. All constituents of the component disclosed by Goncharov are therefore metallic alloys.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov (US 20160167172) in view of Ozbaysal (US 20150290747) as applied to claim 1 above, and further in view of Isobe (US 20180065324).
Regarding claims 8 and 9, Goncharov does not disclose the individual layer thickness.
Isobe teaches a process for manufacturing a metal component by irradiating a layer of deposited powder with a laser [0085]. Isobe teaches that the layer thickness is preferably 0.05 mm (50 µm) or more and 1.0 mm (1000 µm) or less, and that such range allows sufficient irradiation of the powder layers without damaging previously deposited portions [0088]. 
Both Goncharov and Isobe teach forming a component by irradiating metal powder with a laser. Goncharov discloses that the surface of the substrate is heated in the process [0029].
It would have been obvious to one of ordinary skill in the art to optimize the layer thickness in the laser deposition process disclosed by Goncharov because Isobe teaches layer thickness as a variable which affects the quality of the manufactured product. See 
Regarding claims 10 and 11, Goncharov does not disclose the individual layer thickness.
Isobe teaches a process for manufacturing a metal component by irradiating a layer of deposited powder with a laser [0085]. Isobe teaches that the layer thickness is preferably 0.05 mm (50 µm) or more and 1.0 mm (1000 µm) or less, and that such range allows sufficient irradiation of the powder layers without damaging previously deposited portions [0088]. 
Both Goncharov and Isobe teach forming a component by irradiating metal powder with a laser. Goncharov discloses that the surface of the substrate is heated in the process [0029].
It would have been obvious to one of ordinary skill in the art to optimize the layer thickness in the laser deposition process disclosed by Goncharov because Isobe teaches layer thickness as a variable which affects the quality of the manufactured product. See MPEP2145.05(II). It further would have obvious for one of ordinary skill in the art to attempt the layer thickness optimization within the range which Isobe teaches for an additive manufacturing process in which a laser irradiates metal powder. The thickness taught by Isobe encompasses the ranges of claims 8 and 9. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Goncharov teaches the cladding layer have an overall thickness                        
                            >
                            0.5
                        
                    mm (500 µm) [0079]; therefore, in order to attain the cladding thickness while applying the layer thickness taught by Isobe, it would have been obvious to one of ordinary skill in the art that the high temperature melting powder portion on the exterior of the component [0040] composed or deposited more than one layer; and three or more sublayers are within the range of                         
                            >
                            0.50
                        
                    mm with layers from 0.05 to 1.0 mm.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s comments on written description support for the limitation “wherein the nickel-based solder consists of nickel, chromium, titanium, and zirconium” is not persuasive in showing support for the limitation because the arguments and disclosure are not adequately representative of the entire genus claimed of nickel-based solder consisting of nickel, chromium, titanium, and zirconium.
In response to applicant’s comments that references must be considered as a whole, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP2145(III). While examples of brazing materials of Goncharov  have boron or silicon, Goncharov acknowledges problems of brazing material containing B and Si “as it was found by experiments in as welded condition welds produced using Ni and Co based brazing materials with high contents of melting point depressants such as B and Si are prone to extensive cracking and, therefore, are not suitable for use in the `as welded` condition” [0019], and Goncharov discloses a broad criterion for the brazing material is brazing material in a form of powder to be added in making of brazed joints with a melting temperature above 400                
                    °
                
            C but below of a melting temperature of a base material and high temperature welding powder [0077]. Goncharov does not indicate that the brazing material is limited only to brazing materials which contain either B or Si. Ozbaysal (US 20150290747) and not Goncharov is relied upon to teach solder alloy consisting of nickel, chromium, titanium, and zirconium. Considering Ozbaysal teaches favorable properties of brazing Ni superalloys with Ni-based brazing alloy consisting of nickel, chromium, titanium, and zirconium [0010], [0012], and Ozbaysal teaches disadvantages of the boron and silicon containing braze materials [0005], Ozbaysal suggests using a Ni-based 
Goncharov broadly discloses “application of a composite filler powder that comprises 5-50% by weight brazing powder which includes melting point depressants, and 50-95% by weight high temperature welding powder, to a superalloy base material;” [0053], and Ozbaysal explicitly identifies both Ti and Zr a melting point depressants [0006], [0012]; therefore, the brazing material disclosed by Ozbaysal is compatible with the broader Goncharov’s broad disclosure of solder alloys containing melting point depressant. The presence of Si or B in all examples of Goncharov does not teach away from the fact that Goncharov discloses “application of a composite filler powder that comprises 5-50% by weight brazing powder which includes melting point depressants, and 50-95% by weight high temperature welding powder, to a superalloy base material” [0053]. See MPEP2123.
Applicant acknowledges the rejections of dependent claims but only specifically argues rejections of dependent claims over prior art by reference to their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736